DETAILED ACTION
	This is a non-final Office action in response to communications received on 11/06/2020.  Claims 1-30 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 11/06/2020 are acknowledged.

Information Disclosure Statement
Information disclosure statements filed 05/05/2021 and 08/31/2021 are acknowledged. 

Claim Rejections – 35 USC§ 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2019/0239245 A1 (hereinafter, "Davydov").
As to claim 1:
	Davydov discloses the limitations of claim 1, as follows:
1. A method for wireless communication, comprising: 
transmitting, by a first node to a second node (Davydov, paragraph [0033], UE (i.e., first node) reports (i.e., transmits) to BS (i.e., second node),
a first indication of at least a first group of component carriers (CCs) that share an analog receiver beamformer at the first node (Davydov, paragraph [0039] teaches that one or more CCs (i.e, first group of CCs) share the same receiving beam (i.e., a first indication) while Davydov, paragraph [0084] teaches aggregation of CC0 and CC1 (i.e., component carriers) to which the same analog receive beam weight is applied); 
transmitting, by the first node to the second node (Davydov, paragraph [0033], UE (i.e., first node) reports (i.e., transmits) to BS (i.e., second node),
a second indication of at least a second group of CCs that share an analog transmitter beamformer at the first node (Davydov, paragraph [0048] teaches that one or more CCs (i.e, second group of CCs) share the same transmission beam (i.e., a second indication));
beamforming, by the first node and based on the first indication, antenna resources for receiving signals from the second node over each of the CCs in the first group of CCs using the same analog receiver beamformer (Davydov, paragraph [0039] teaches that more than one CC (i.e., first group of CCs) share the same receiving beam at UE (i.e,, beamforming by receiver based on first group of CCs)); and 
Davydov, paragraph [0049] teaches a UE configured with multiple CCs (i.e., second group of CCs) that share the same transmission beam by using a single beam for uplink transmission (i.e., beamforming during transmission based on second group of CCs)).

As to claim 2:
	Davydov discloses the limitations of claim 1, and discloses the remaining limitation of claim 2, as follows:
2. The method of claim 1, further comprising 
receiving, by the first node, a configuration of at least one configured list of CCs (Davydov, paragraph [0030] teaches that a UE can be configured with one or more CCs (i.e., UE receives a configured list of CCs)), 
wherein at least one of the first group of CCs or the second group of CCs corresponds to the at least one configured list of CCs (Davydov, paragraph [0030] teaches that in a non-limiting example, UE may implement all configured CCs through one antenna or panel (i.e., configured list of CCs received by UE corresponds to at least the first group of CCs that is taught by Davydov, paragraph [0039] to share the same receiving beam).  

As to claim 3:

3. The method of claim 2, 
wherein receiving the configuration is based on at least one of transmitting the first indication or transmitting the second indication (Davydov, paragraph [0037] and [0038] teach that after UE reports whether CCs share the same receiving beam (i.e., based on at least UE transmitting a first indication), then BS provides to UE a configuration (i.e., UE receives configuration based on first indication) of both a control channel and a data channel for all CCs for the UE).


As to claim 4:
	Davydov discloses the limitations of claim 3, and discloses the remaining limitation of claim 4, as follows:
4. The method of claim 3, 
wherein at least one of the first indication or the second indication includes an identifier associated with the at least one list of CCs (Davydov, paragraph [0034] teaches that UE may include a panel index (i.e., identifier) associated with a beam while reporting multiple CCs that share the beam).

As to claim 5:
	Davydov discloses the limitations of claim 3, and discloses the remaining limitation of claim 5, as follows:

wherein the first node is a user equipment (UE), wherein receiving the configuration of the at least one configured list of CCs comprises receiving, from an access point (Davydov, paragraph [0037] and [0038] teach that gNB (i.e., access point) provides configuration to a UE (i.e., first node)), 
the configuration of the at least one configured list of CCs as uplink CCs 
having a same spatial relation (Davydov, paragraph [0049] teaches that a UE is configured with multiple CCs that share the same beam for transmission of uplink channels, with the beam being based in a non-limiting example on a PUCCH beam indicated by PUCCH-spatialRelationlnfo, (i.e., same spatial relation)).


As to claim 6:
	Davydov discloses the limitations of claim 3, and discloses the remaining limitation of claim 6, as follows:
6. The method of claim 3, 
wherein the first node is a user equipment (UE), wherein receiving the configuration of the at least one configured list of CCs comprises receiving, from an access point (Davydov, paragraph [0037] and [0038] teach that gNB (i.e., access point) provides configuration to a UE (i.e., first node)),
the configuration of the at least one configured list of CCs as downlink CCs having a same quasi-colocation (QCL) assumption (Davydov, paragraph [0043] teaches that a UE may be configured with multiple downlink signals that are transmitted for one or more CCs, with the multiple downlink signals being quasi co-located with spatial receiving parameters (i.e., same QCL assumption)).


As to claim 7:
	Davydov discloses the limitations of claim 1, and discloses the remaining limitation of claim 7, as follows:
7. The method of claim 1, further comprising 
determining or receiving, by the first node, a configuration of a combination of CCs separate from a configured list of CCs having a same spatial relation or quasi-colocation (QCL) assumption (Davydov, paragraph [0049] teaches that a UE is configured with multiple CCs that share the same transmission beam for transmission of uplink channels, with the example beam being based on one PUCCH beam indicated by PUCCH-spatialRelationlnfo, while Davydov, paragraph [0043] teaches that a UE may be configured with multiple downlink signals that are transmitted for one or more CCs, with the multiple downlink signals being quasi co-located with spatial receiving parameters (i.e., same QCL assumption).


As to claim 8:
	Davydov discloses the limitations of claim 1, and discloses the remaining limitation of claim 8, as follows:
8. The method of claim 7, further comprising 
Davydov, paragraph [0030] teaches that a UE can be configured with one or more component carriers (CCs) and one or more beams to transmit and/or receive signals), 
wherein the combination of CCs includes a CC from the configured list of CCs (Examiner’s interpretation is anytime there is transmission on a CC, it necessarily must be at least one from the configured list. See, also Davydov, paragraph [0030] that teaches a non-limiting example of all CCs sharing a beam)
and does not include another CC from the configured list of CCs (Examiner interprets this limitation as the access point uses a subset of the reported CCs to create the configured list, whereby it excludes CCs not in the subset. Examiner recommends the Applicant to amend around this interpretation to overcome Davydov, paragraph [0030] which teaches a non-limiting example of some (i.e., not all) CCs sharing a beam, i.e., a CC from the configured list of CCs may not be included for reception or transmission for a particular UE).


As to claim 9:
	Davydov discloses the limitations of claim 1, and discloses the remaining limitation of claim 9, as follows:
9. The method of claim 7, wherein at least two CCs in the combination of CCs are in different frequency bands (Davydov, FIG. 2a depicts CC1 and CC2 occupying different frequency bands).  


As to claim 10:
	Davydov discloses the limitations of claim 7, and discloses the remaining limitation of claim 10, as follows:
10. The method of claim 7, 
wherein the first group of CCs includes a portion of CCs in the at least one list of CCs (Davydov, paragraph [0030] teaches non-limiting examples of all or some (i.e., a portion of) CCs sharing a beam), and 
wherein the first indication includes an identifier associated with the portion of CCs in the at least one list of CCs (Davydov, paragraph [0034] teaches that UE may include a panel index (i.e., identifier) associated with a beam while reporting multiple CCs that share the beam (i.e., in the first indication)).


As to claim 11:
	Davydov discloses the limitations of claim 7, and discloses the remaining limitation of claim 11, as follows:
11. The method of claim 7, wherein the second group of CCs includes a portion of CCs in the at least one list of CCs (Davydov, paragraph [0030] teaches non-limiting examples of all or some (i.e., a portion of) CCs sharing a beam), and 
wherein the second indication includes an identifier associated with the portion of CCs in the at least one list of CCs (Davydov, paragraph [0034] teaches that UE may include a panel index (i.e., identifier) associated with a beam while reporting multiple CCs that share the beam (i.e., in the second indication)).

As to claim 12:
	Davydov discloses the limitations of claim 12, as follows:
12. An apparatus for wireless communication, comprising: 
a transceiver (Davydov, FIG. 7 depicts UE (i.e., apparatus for wireless communication) communicating bi-directionally with RAN/AP, with a transceiver being inherent to such communication); 
a memory (Davydov, FIG. 8, part 804G) configured to store instructions; and 
one or more processors (Davydov, FIG. 8, part 804E) communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to: 
transmit, to a second apparatus (Davydov, paragraph [0033], UE reports (i.e., transmits) to BS (i.e., second apparatus), 
a first indication of at least a first group of component carriers (CCs) that share an analog receiver beamformer at the apparatus (Davydov, paragraph [0039] that one or more CCs (i.e, first group of CCs) share the same receiving beam (i.e., a first indication) while Davydov, paragraph [0084] teaches carrier aggregation of CC0 and CC1 (i.e., component carriers) to which the same analog receive beam weight is applied); 39 030284.18744Qualcomm Ref. No. 200718 
transmit, to the second apparatus (Davydov, paragraph [0033], UE reports (i.e., transmits) to BS (i.e., second apparatus), 
Davydov, paragraph [0048] that one or more CCs (i.e, second group of CCs) share the same transmission beam (i.e., a second indication) at the same time); 
beamform, based on the first indication, antenna resources for receiving signals from the second apparatus over each of the CCs in the first group of CCs using the same analog receiver beamformer (Davydov, paragraph [0039] teaches that more than one CC (i.e., first group of CCs) at UE share the same receiving beam at the same time (i.e,, beamforming by receiver based on first group of CCs)); and 
beamform, based on the second indication, antenna resources for transmitting signals to the second apparatus over each of the CCs in the second group of CCs using the same analog transmitter beamformer (Davydov, paragraph [0049] teaches that a UE configured with multiple CCs (i.e., second group of CCs) that share the same transmission beam by using a single beam for uplink transmission (i.e., beamforming during transmission based on second group of CCs)).
  

As to claim 13:
	Davydov discloses the limitations of claim 12, and discloses the remaining limitation of claim 13, as follows:
13. The apparatus of claim 12, 
wherein the one or more processors are further configured to receive a configuration of at least one configured list of CCs (Davydov, paragraph [0030] teaches that a UE can be configured with one or more CCs (i.e., UE receives a configured list of CCs),  
wherein at least one of the first group of CCs or the second group of CCs corresponds to the at least one configured list of CCs (Davydov, paragraph [0030] teaches that in a non-limiting example, UE may implement all configured CCs through one antenna or panel (i.e., configured list of CCs received by UE corresponds to at least the first group of CCs that is taught by Davydov, paragraph [0039] to share the same receiving beam).  


As to claim 14:
	Davydov discloses the limitations of claim 13, and discloses the remaining limitation of claim 14, as follows:
14. The apparatus of claim 13, 
wherein the one or more processors are configured to receive the configuration based on at least one of transmitting the first indication or transmitting the second indication (Davydov, paragraph [0037] and [0038] teach that after UE reports whether CCs share the same receiving beam (i.e., based on at least UE transmitting a first indication), then BS provides to UE a configuration (i.e., UE receives configuration based on first indication) of both a control channel and a data channel for all CCs for the UE).


As to claim 15:
	Davydov discloses the limitations of claim 14, and discloses the remaining limitation of claim 15, as follows:
15. The apparatus of claim 14, 
wherein at least one of the first indication or the second indication includes an identifier associated with the at least one list of CCs (Davydov, paragraph [0034] teaches that UE may include a panel index (i.e., identifier) associated with a beam while reporting multiple CCs that share the beam).


As to claim 16:
	Davydov discloses the limitations of claim 14, and discloses the remaining limitation of claim 16, as follows:
16. The apparatus of claim 14, 
wherein the apparatus is a user equipment (UE), wherein the one or more processors are configured to receive, from an access point (Davydov, paragraph [0037] and [0038] teach that gNB (i.e., access point) provides configuration to a UE (i.e., apparatus)),
the configuration of the at least one configured list of CCs as uplink CCs having a same spatial relation (Davydov, paragraph [0049] teaches that a UE is configured with multiple CCs that share the same beam for transmission of uplink channels, with the beam being based in a non-limiting example on a PUCCH beam indicated by PUCCH-spatialRelationlnfo, (i.e., same spatial relation)).


As to claim 17:
	Davydov discloses the limitations of claim 14, and discloses the remaining limitation of claim 17, as follows:
17. The apparatus of claim 14, 
wherein the apparatus is a user equipment (UE), wherein the one or more processors are configured to receive, from an access point (Davydov, paragraph [0037] and [0038] teach that gNB (i.e., access point) provides configuration to a UE (i.e., apparatus)),
the configuration of the at least one configured list of CCs as downlink CCs having a same quasi-colocation (QCL) assumption (Davydov, paragraph [0043] teaches that a UE may be configured with multiple downlink signals that are transmitted for one or more CCs, with the multiple downlink signals being quasi co-located with spatial receiving parameters (i.e., same QCL assumption)).


As to claim 18:
	Davydov discloses the limitations of claim 12, and discloses the remaining limitation of claim 18, as follows:
18. The apparatus of claim 12, wherein the one or more processors are further configured to 
Davydov, paragraph [0049] teaches that a UE is configured with multiple CCs that share the same transmission beam for transmission of uplink channels, with the example beam being based on one PUCCH beam indicated by PUCCH-spatialRelationlnfo, while Davydov, paragraph [0043] teaches that a UE may be configured with multiple downlink signals that are transmitted for one or more CCs, with the multiple downlink signals being quasi co-located with spatial receiving parameters (i.e., same QCL assumption).


As to claim 19:
	Davydov discloses the limitations of claim 18, and discloses the remaining limitation of claim 19, as follows:
19. The apparatus of claim 18, wherein the one or more processors are further 
configured to receive, from an access point, the configured list of CCs (Davydov, paragraph [0030] teaches that a UE can be configured with one or more component carriers (CCs) and one or more beams to transmit and/or receive signals),
wherein the combination of CCs includes a CC from the configured list of CCs (Examiner’s interpretation is anytime there is transmission on a CC, it necessarily must be at least one from the configured list. See, also Davydov, paragraph [0030] that teaches a non-limiting example of all CCs sharing a beam)
Examiner interprets this limitation as the access point uses a subset of the reported CCs to create the configured list, whereby it excludes CCs not in the subset. Examiner recommends the Applicant to amend around this interpretation to overcome Davydov, paragraph [0030] which teaches a non-limiting example of some (i.e., not all) CCs sharing a beam, i.e., a CC from the configured list of CCs may not be included for reception or transmission for a particular UE).


As to claim 20:
	Davydov discloses the limitations of claim 18, and discloses the remaining limitation of claim 20, as follows:
20. The apparatus of claim 18, 
wherein at least two CCs in the combination of CCs are in different frequency bands (Davydov, FIG. 2a depicts CC1 and CC2 occupying different frequency bands).  


As to claim 21:
	Davydov discloses the limitations of claim 18, and discloses the remaining limitation of claim 21, as follows:
21. The apparatus of claim 18, 
Davydov, paragraph [0030] teaches non-limiting examples of all or some (i.e., a portion of) CCs sharing a beam), and 
wherein the first indication includes an identifier associated with the portion of CCs in the at least one list of CCs (Davydov, paragraph [0034] teaches that UE may include a panel index (i.e., identifier) associated with a beam while reporting multiple CCs that share the beam (i.e., in the first indication)).


As to claim 22:
	Davydov discloses the limitations of claim 18, and discloses the remaining limitation of claim 22, as follows:
22. The apparatus of claim 18, 
wherein the second group of CCs includes a portion of CCs in the at least one list of CCs (Davydov, paragraph [0030] teaches non-limiting examples of all or some (i.e., a portion of) CCs sharing a beam),  and 
wherein the second indication includes an identifier associated with the portion of CCs in the at least one list of CCs (Davydov, paragraph [0034] teaches that UE may include a panel index (i.e., identifier) associated with a beam while reporting multiple CCs that share the beam (i.e., in the second indication)).


As to claim 23:

23. A method for wireless communication, comprising: 
receiving, by a first node from a second node (Davydov, paragraph [0033], UE (i.e., second node) reports to BS (i.e., first node) hence, the first node receives from the second node), 
a first indication of at least a first group of component carriers (CCs) that share an analog receiver beamformer at the second node (Davydov, paragraph [0039] that one or more CCs (i.e, first group of CCs) share the same receiving beam (i.e., a first indication) at the same time while Davydov, paragraph [0084] teaches carrier aggregation of CC0 and CC1 (i.e., component carriers) to which the same analog receive beam weight is applied); 
receiving, by the first node from the second node (Davydov, paragraph [0033], UE (i.e., second node) reports to BS (i.e., first node) hence, the first node receives from the second node), 
a second indication of at least a second group of CCs that share an analog transmitter beamformer at the second node (Davydov, paragraph [0048] that one or more CCs (i.e, second group of CCs) share the same transmission beam (i.e., a second indication) at the same time); 
beamforming, by the first node and based on the first indication, antenna resources for transmitting signals over each of the CCs in the first group of CCs using a corresponding analog transmitter beamformer corresponding to the analog receiver beamformer (Davydov, paragraph [0039] teaches that more than one CC at UE share the same receiving beam at the same time that supports an inference that BS must transmit more than one CC on the same beam so that the UE may receive the CCs ((in other words, beamforming by BS, i.e., first node, based on first indication is taught)); and 
beamforming, by the first node and based on the second indication, antenna resources for receiving signals over each of the CCs in the second group of CCs using a corresponding receiver beamformer corresponding to the analog transmitter beamformer (Davydov, paragraph [0049] teaches that a UE configured with multiple CCs share the same transmission beam by using a single beam for uplink transmission that supports an inference that BS must receive more than one CC on the same beam so that UE uplink transmission on the CCs are received by BS (in other words, beamforming by BS, i.e., first node, based on second indication is taught)).


As to claim 24:
	Davydov discloses the limitations of claim 23, and discloses the remaining limitation of claim 24, as follows:
24. The method of claim 23, further comprising 
transmitting, by the first node, a configuration of at least one configured list of CCs (Davydov, paragraph [0030] teaches that a BS (i.e., first node) can configure a UE with one or more CCs (i.e., first node transmits a configured list of CCs),
wherein at least one of the first group of CCs or the second group of CCs corresponds to the at least one configured list of CCs (Davydov, paragraph [0030] teaches that in a non-limiting example, UE may implement all configured CCs through one antenna or panel (i.e., configured list of CCs received by UE corresponds to at least the first group of CCs that is taught by Davydov, paragraph [0039] to share the same receiving beam).  


As to claim 25:
	Davydov discloses the limitations of claim 24, and discloses the remaining limitation of claim 25, as follows:
25. The method of claim 24, 
wherein transmitting the configuration is based on at least one of receiving the first indication or receiving the second indication (Davydov, paragraph [0037] and [0038] teach that after UE reports (i.e., BSwhether CCs can share the same receiving beam (i.e., based on at least UE transmitting a first indication), then BS transmits to UE a configuration of both a control channel and a data channel for all CCs for the UE).


As to claim 26:
	Davydov discloses the limitations of claim 23, and discloses the remaining limitation of claim 26, as follows:
26. The method of claim 23, further comprising 
Davydov, paragraph [0049] teaches that a UE is configured with multiple CCs that share the same transmission beam for transmission of uplink channels, with the example beam being based on one PUCCH beam indicated by PUCCH-spatialRelationlnfo, while Davydov, paragraph [0043] teaches that a UE may be configured with multiple downlink signals that are transmitted for one or more CCs, with the multiple downlink signals being quasi co-located with spatial receiving parameters (i.e., same QCL assumption).


As to claim 27:
	Davydov discloses the limitations of claim 26, and discloses the remaining limitation of claim 27, as follows:
27. The method of claim 26, further comprising 
transmitting the configured list of CCs (Davydov, paragraph [0030] teaches that BS transmits configuration to UE with one or more component carriers (CCs) and one or more beams to transmit and/or receive signals),
wherein the combination of CCs includes a CC from the configured list of CCs (Examiner’s interpretation is anytime there is transmission on a CC, it necessarily must be at least one from the configured list. See, also Davydov, paragraph [0030] that teaches a non-limiting example of all CCs sharing a beam) and 
Examiner interprets this limitation as the access point uses a subset of the reported CCs to create the configured list, whereby it excludes CCs not in the subset. Examiner recommends the Applicant to amend around this interpretation to overcome Davydov, paragraph [0030] which teaches a non-limiting example of some (i.e., not all) CCs sharing a beam, i.e., a CC from the configured list of CCs may not be included for reception or transmission for a particular UE).

As to claim 28:
	Davydov discloses the limitations of claim 27, and discloses the remaining limitation of claim 28, as follows:
28. The method of claim 27, wherein at least two CCs in the combination of CCs are in different frequency bands (Davydov, FIG. 2a depicts CC1 and CC2 occupying different frequency bands).  


As to claim 29:
	Davydov discloses the limitations of claim 29, as follows:
29. An apparatus for wireless communication, comprising: 
a transceiver (Davydov, FIG. 7 depicts UE (i.e., apparatus for wireless communication) communicating bi-directionally with RAN/AP, with a transceiver being inherent to such communication);
a memory (Davydov, FIG. 8, part 804G) configured to store instructions; and 
Davydov, FIG. 8, part 804E) communicatively coupled with the transceiver and the memory, 
wherein the one or more processors are configured to: 
receive, from a second apparatus, (Davydov, paragraph [0033], UE (i.e., second apparatus) reports to BS (i.e., apparatus) that receives from UE),
a first indication of at least a first group of component carriers (CCs) that share an analog receiver beamformer at the second apparatus (Davydov, paragraph [0039] that one or more CCs (i.e, first group of CCs) share the same receiving beam (i.e., a first indication) at the same time while Davydov, paragraph [0084] teaches carrier aggregation of CC0 and CC1 (i.e., component carriers) to which the same analog receive beam weight is applied); 
receive, from the second apparatus (Davydov, paragraph [0033], UE (i.e., second apparatus) reports to BS (i.e., apparatus) that receives from UE), 
a second indication of at least a second group of CCs that share an analog transmitter beamformer at the second apparatus (Davydov, paragraph [0048] that one or more CCs (i.e, second group of CCs) share the same transmission beam (i.e., a second indication) at the same time); 
beamform, based on the first indication, antenna resources for transmitting signals over each of the CCs in the first group of CCs using a corresponding analog transmitter beamformer corresponding to the analog receiver beamformer (Davydov, paragraph [0039] teaches that more than one CC at UE share the same receiving beam at the same time that supports an inference that BS must transmit more than one CC on the same beam so that the UE may receive the CCs ((in other words, beamforming by BS based on first indication is taught));  and 42 030284.18744Qualcomm Ref. No. 200718 
beamform, based on the second indication, antenna resources for receiving signals over each of the CCs in the second group of CCs using a corresponding receiver beamformer corresponding to the analog transmitter beamformer  (Davydov, paragraph [0049] teaches that a UE configured with multiple CCs share the same transmission beam by using a single beam for uplink transmission that supports an inference that BS must receive more than one CC on the same beam so that UE uplink transmission on the CCs are received by BS (in other words, beamforming by BS based on second indication is taught)).


As to claim 30:
	Davydov discloses the limitations of claim 29, and discloses the remaining limitation of claim 30, as follows:
30. The apparatus of claim 29, wherein the one or more processors are further configured to 
transmit a configuration of at least one configured list of CCs (Davydov, paragraph [0030] teaches that a BS (i.e., first node) may configure a UE with one or more CCs (i.e., first node transmits a configured list of CCs),
wherein at least one of the first group of CCs or the second group of CCs corresponds to the at least one configured list of CCs (Davydov, paragraph [0030] teaches that in a non-limiting example, UE may implement all configured CCs through one antenna or panel (i.e., configured list of CCs received by UE corresponds to at least the first group of CCs that is taught by Davydov, paragraph [0039] to share the same receiving beam).  


Related Art
The prior art made of record and not relied upon for this office action is considered pertinent to applicant's disclosure. 
Pub. No. US 2019/0335477 A1 ("Nam") - discloses a system and method for enabling techniques for multiple receive and transmit beams at a UE that may be spatially associated with a single beam from a base station. The techniques enable the UE to indicate various groups of CCs that share a beamformer in receive and transmit directions, thus enabling the BS to use the same CCs for transmitting downlink or uplink with the UE. Examplary FIG. 5 illustrates a method whereby a UE first transmits a capability indication to a base station that indicate that multiple receive beams are supported, determined based on one or more conditions at the UE. After receiving the UE indication, the BS configures a TCI state may be configured for multiple receive modes and transmits the configuration information to the UE, thus allowing beamforming to occur based on UE's capability reporting. 

Conclusion
Any inquiry concerning this communication or earlier communications from the

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412